DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/09/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 20 “welding wire”, Element 148 “nozzle body”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element “A” in Fig 4A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "90" and "148" have both been used to designate “nozzle body”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
- Paragraph [0022]: Element 22 “nozzle assembly” is mistakenly referred to as “nozzle insert” which has been designated as Element 94.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the term “improves cooling” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, the term “improves” renders the claim indefinite.  Claims 2-14 are also rejected for their dependence upon Claim 1.
Regarding Claim 2, the limitation “the adjacent component” is recited which does not previously appear in Claim 2 or Claim 1 of which Claim 2 depends.  It is unclear if applicant intends for “the adjacent component” to mean the same thing as “a component adjacent”; therefore, the limitation lacks sufficient antecedent basis in the claim.
Regarding Claim 3, the limitation “the adjacent component” is recited which does not previously appear in Claim 3 or Claim 1 of which Claim 3 depends.  It is unclear if applicant intends for “the adjacent component” to mean the same thing as “a component adjacent”; therefore, the limitation lacks sufficient antecedent basis in the claim.
Regarding Claim 4, the term “approximately equal” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, the term “approximately” renders the Claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 12 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US 3,576,423).

Regarding Claim 1, Bernard teaches a method of cooling a contact tip for use in an arc welding apparatus comprising: directing a flow of shield gas into an internal cavity of the contact tip from a proximal end portion to a distal end portion (Fig 4; Col 11, Line 68 – Col 12, Line 4);
directing the flow of shield gas through at least one aperture formed through a body of the contact tip (Fig 4: Element 95 “ports”; Col 11, Line 70 – Col 12, Line 4);
and diverting the flow of shield gas with a component adjacent to the contact tip along an exterior surface of the contact tip toward the distal end portion (Fig 4; Col 11, Line 68 – Col 12, Line 4) 
wherein the flow of shield gas into the internal cavity through the at least one aperture and around the exterior surface of the contact tip improves cooling of the contact tip (Fig 4; Col 11, Line 68 – Col 12, Line 22).

Regarding Claim 2, Bernard teaches the method according to claim 1, further comprising diverting the flow of shield gas with the adjacent component further downstream (Col 11, Line 74 – Col 12, Line 2).

Regarding Claim 3, Bernard teaches the method according to claim 1, further comprising adjusting a spacing between the contact tip and the adjacent component to control the flow of shield gas (Col 11, Line 47 – Col 12, Line 22).

Regarding Claim 4, Bernard teaches the method according to claim 1, wherein a total cross-sectional area of the at least one aperture is approximately equal to a total cross-sectional area of a gas input to a welding cable at a power pin or plug holes of the arc welding apparatus (Fig 1: Element 26 “welding cable”, Element 95 “ports”).

Regarding Claim 5, Bernard the method according to claim 1, wherein the contact tip is removably disposed within a nozzle assembly comprising: a nozzle body (Fig 4: Element 24 “head assembly”),
an insulator disposed within the nozzle body (Fig 4: Element 89 “tubular shell”; Col 10, Lines 64 – 68);
and a nozzle insert disposed within the insulator (Fig 4: Element 86 “head member”), 
the nozzle insert comprising an internal gas diverter and a seating surface (Figs 4 & 7: Element 99 “annularly oriented channel”, Element 98 “projection”, Element 95 “ports”, Element 86 “head member”; Col 11, Line 68 – Col 12, Line 22), 
the seating surface engaging a shoulder defined by the contact tip (Fig 7: Element 99 “annularly oriented channel”, Element 98 “projection”, Element 86 “head member”; Col 13, Lines 56 – 59).

Regarding Claim 6, Bernard teaches the method according to claim 5, wherein the internal gas diverter is the component adjacent to the contact tip that diverts the flow of shield gas along the exterior surface of the contact tip toward the distal end portion (Fig 4; Col 11, Line 74 – Col 12, Line 2).

Regarding Claim 7, Bernard teaches the method according to claim 5, wherein a spacing is defined between the distal end portion of the contact tip and a nose portion of the nozzle body, and the spacing is configured to control the flow of shield gas (Col 11, Lines 9 – 67).

Regarding Claim 8, Bernard teaches the method according to claim 5, wherein the nozzle body further comprises an interior diverter surface to further direct the flow of shield gas (Fig 4: Element 94 “annular step”; Col 11, Lines 12 – 63).

Regarding Claim 9, Bernard teaches the method according to claim 5, wherein the nozzle body further comprises an internal divergent section along a nose portion thereof (Fig 4; shown in marked up reference Fig 4 below).

    PNG
    media_image1.png
    850
    922
    media_image1.png
    Greyscale


Regarding Claim 10, Bernard teaches the method according to claim 1, wherein the at least one aperture is four apertures that are equally spaced circumferentially around the body of the contact tip (Col 11, Line 74 – Col 12, Line 22).

Regarding Claim 11, Bernard teaches the method according to claim 1, wherein the at least one aperture defines an arcuate cut-out having guiding surfaces, wherein the guiding surfaces direct the flow of shield gas for a desired flow characteristic out of the at least one aperture (Col 11, Line 74 – Col 12, Line 22).

Regarding Claim 12, Bernard teaches the method according to claim 1, wherein the body of the contact tip further includes a distal end face (Figs 4 & 12: Element 37 “contact tip”).

Regarding Claim 14, Bernard teaches the method according to claim 12, wherein a volume flow through the at least one aperture is a function of a distance from the at least one aperture to the distal end face (Col 11, Line 48 – Col 12, Line 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 3,576,423) in view of Ogden (US 3,731,048).

Regarding Claim 13, Bernard teaches the method according to claim 12.
Bernard further teaches wherein a portion of the body of the contact tip tapers at an angle inward towards the distal end face (Fig 12: Element 138 “front end bevel”),
Bernard fails to specifically disclose the angle being between 0-10 degrees.
However, Ogden does teach wherein the angle being between 0-10 degrees (Fig 2: Element 14 “contact tip”). 
It would have been obvious to one skilled in the art at the effective filing fate of the invention to combine the cooling method of Bernard with the contact tip angle method of Ogden in order to better control gas flow through the nozzle body.  Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to cut the bevel of the front end as disclosed in Bernard to the desired angle range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON G WRIGHT/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761